                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 STEVEN MOURICE ROBERTSON,                         Civil Action No. 7:19-cv-00333
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Norman K. Moon
 VIRGINIA DEPARTMENT OF                            Senior United States District Judge
 CORRECTIONS,
      Defendant(s),


        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By Order entered May 22, 2019, the court directed plaintiff to submit within 20 days from the

date of the Order the consent to withholding of fees form in order to complete the application to

proceed in forma pauperis. Plaintiff was advised that a failure to comply would result in

dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     18th day of June, 2019.
        ENTER: This _____
